 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   OSCAR AGUIAR,                                     No. 1:18-cv-01056-LJO-SKO (HC)
12                      Petitioner,
13          v.                                         FINDINGS AND RECOMMENDATIONS
                                                       TO DISMISS PETITION FOR FAILURE TO
14   RAYMOND MADDEN,                                   OBEY A COURT ORDER
15                      Respondent.                    (Doc. 1)
16

17          Petitioner, Oscar Aguiar, is a state prisoner proceeding with a petition for writ of habeas
18
     corpus pursuant to 28 U.S.C. § 2254. On July 25, 2018, Petitioner filed his petition for writ of
19
     habeas corpus in the United States District Court for the Central District of California. (Docs. 1.)
20
     The case was transferred to this Court on July 27, 2018. (Doc. 3.) On August 27, 2018, the
21
     undersigned dismissed Petitioner’s petition for writ of habeas corpus, and Petitioner was given 30
22

23   days to amend the petition. (Doc. 10.)

24          Although 30 days have passed, Petitioner has failed to file an amended petition. On
25   October 10, 2018, the undersigned ordered Petitioner to show cause why the case should not be
26
     dismissed for failure to obey a court order. (Doc. 15.) Despite having been granted several
27
     motions for extension of time to file a response to the order to show cause, Petitioner has failed to
28
                                                      1
 1   file a response or respond to the undersigned’s order in any way.
 2          The Court has the discretion to impose any and all sanctions authorized by statute or rule
 3
     or within the inherent power of the Court, including dismissal of an action based on Petitioner’s
 4
     failure to comply with a court order. Fed. R. Civ. P. 11; Local R. 110. Because Petitioner has
 5
     failed to respond to the undersigned’s order to show cause, the undersigned recommends
 6

 7   dismissing the action.

 8                                      Certificate of Appealability

 9          A petitioner seeking a writ of habeas corpus has no absolute entitlement to appeal a
10
     district court's denial of his petition, but may only appeal in certain circumstances. Miller-El v.
11
     Cockrell, 537 U.S. 322, 335-36 (2003). The controlling statute in determining whether to issue a
12
     certificate of appealability is 28 U.S.C. § 2253, which provides:
13
                    (a) In a habeas corpus proceeding or a proceeding under section 2255
14
                    before a district judge, the final order shall be subject to review, on appeal,
15                  by the court of appeals for the circuit in which the proceeding is held.

16                  (b) There shall be no right of appeal from a final order in a proceeding to
                    test the validity of a warrant to remove to another district or place for
17                  commitment or trial a person charged with a criminal offense against the
                    United States, or to test the validity of such person's detention pending
18
                    removal proceedings.
19
                    (c)   (1) Unless a circuit justice or judge issues a certificate of
20                        appealability, an appeal may not be taken to the court of appeals
                          from—
21

22                            (A) the final order in a habeas corpus proceeding in which the
                              detention complained of arises out of process issued by a State
23                            court; or

24                            (B) the final order in a proceeding under section 2255.
25                        (2) A certificate of appealability may issue under paragraph (1)
26                        only if the applicant has made a substantial showing of the denial
                          of a constitutional right.
27
                          (3) The certificate of appealability under paragraph (1) shall
28                        indicate which specific issues or issues satisfy the showing
                                                      2
 1                         required by paragraph (2).
 2           If a court denies a habeas petition, the court may only issue a certificate of appealability
 3
     "if jurists of reason could disagree with the district court's resolution of his constitutional claims
 4
     or that jurists could conclude the issues presented are adequate to deserve encouragement to
 5
     proceed further." Miller-El, 537 U.S. at 327; Slack v. McDaniel, 529 U.S. 473, 484 (2000).
 6

 7   Although the petitioner is not required to prove the merits of his case, he must demonstrate

 8   "something more than the absence of frivolity or the existence of mere good faith on his . . .

 9   part." Miller-El, 537 U.S. at 338.
10
             In the present case, the Court finds that reasonable jurists would not find the Court's
11
     determination that Petitioner is not entitled to federal habeas corpus relief debatable, wrong, or
12
     deserving of encouragement to proceed further. Accordingly, the Court recommends declining to
13
     issue a certificate of appealability.
14

15                                            Recommendation

16           Accordingly, the undersigned hereby recommends that the Court dismiss the petition in
17   this action be dismissed without prejudice for failure to obey a court order and decline to issue a
18
     certificate of appealability.
19
             These Findings and Recommendations will be submitted to the United States District
20
     Judge assigned to the case, pursuant to the provisions of 28 U.S.C ' 636(b)(1). Within thirty
21

22   (30) days after being served with these Findings and Recommendations, either party may file

23   written objections with the Court. The document should be captioned AObjections to Magistrate

24   Judge=s Findings and Recommendations.@ Replies to the objections, if any, shall be served and
25   filed within fourteen (14) days after service of the objections. The parties are advised that failure
26
     to file objections within the specified time may constitute waiver of the right to appeal the District
27
     Court's order. Wilkerson v. Wheeler, 772 F.3d 834, 839 ((9th Cir. 2014) (citing Baxter v.
28
                                                        3
 1   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 2

 3

 4   IT IS SO ORDERED.

 5   Dated:    January 15, 2019                                  /s/   Sheila K. Oberto     .
 6                                                         UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
